Citation Nr: 1815434	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-20 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to status of surviving spouse for the purpose of establishing entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954 under honorable conditions.  The Veteran died in May 1989; the present appellant seeks entitlement to status as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center that denied the appellant's claim for death pension benefits. 

The appellant originally requested a hearing before a Veterans Law Judge via video teleconference.  The hearing was set for May 2017 and the appellant was duly notified of such at her address of record.  There is no indication in the claims file that the letter was returned or otherwise not received by the appellant.  The appellant failed to appear at the May 2017 hearing and has not provided any good cause for such failure.  Because the appellant has not submitted good cause for her failure to appear, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d)(2017) (failure to appear for a scheduled hearing treated as withdrawal of request).

In August 2014 the appellant's representative submitted additional evidence to the Board in the form of affidavits from 3 witnesses to the appellant's marital status.  Here, the claims file reflects that the appellant has provided no waiver of consideration.  However, in this regard it should be noted that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105  by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last SSOC without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the appellant explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the appellant.  The Board notes that, as the appeal was perfected in May 2014, this new provision would apply, along with a waiver of RO jurisdiction. The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2017).

FINDINGS OF FACT

1.  The Veteran and the appellant were married in December 1956. 

2.  The Veteran died in May 1989.  

3.  The Veteran's Certificate of Death, for which the appellant was the informant, shows that at the time of his death, the Veteran was divorced, and that there was no surviving spouse.  

CONCLUSION OF LAW

The requirements for the appellant to be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits are not met.  38 U.S.C. §§ 101, 1102, 1304, 1541 (2012); 38 C.F.R. §§ 3.1 (j), 3.50, 3.53, 3.54 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Death pension, dependency and indemnity compensation (DIC), and accrued benefits are payable to a "surviving spouse" who meets the legal criteria for entitlement to such benefits.  38 U.S.C. §§ 1521, 1541, 5121 (2012).

The term "surviving spouse" includes (1) a person of the opposite sex whose marriage to the veteran meets the requirements noted in 38 C.F.R. § 3.1 (j); (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse); and (4) who has not remarried or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person since the veteran's death.  38 U.S.C. § 101 (3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.1 (j), "marriage" is defined for VA purposes as a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53 (a). 

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53 (b).

In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007) the Federal Circuit addressed the concept of mutual consent to separate.  The Court held, "in other words, the key is whether the reason for the separation 'did not show an intent on the part of the surviving spouse to desert the veteran.'"  Id. at 1356 (quoting 38 C.F.R. § 3.53 (b).  The Court further held, "in sum, a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."  Id. at 1357.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

A copy of the appellant's marriage certificate reflects that she and the Veteran married in December 1956.  The Veteran's death certificate reflects that he died in May 1989; the appellant is listed as the informant on the document, and it shows the Veteran was divorced at the time of his death, and that there was no surviving spouse.  

The Board observes no evidence in the record that would explain why the appellant would give false information concerning the Veteran's marital status at the time the Veteran's death certificate was prepared.  In the context of her current claim for VA monetary benefits, the appellant has simply asserted that she and the Veteran had actually only been separated at the time of his death, and that this separation (20 years into the marriage) was due to the fault of the Veteran.  However, she was asked to provide an amended death certificate, but none has been forthcoming.  

With respect to the statements submitted from others in support of the contention the appellant and the Veteran were only separated at the time of his death, one advised she knew the Veteran approximately 63 years, yet he was only 59 years old when he died.  The others disagreed with the time frame of the separation reported by the appellant, dating it from 1982 or 1983, or later, rather than closer to 1976 that the appellant indicated.  These factors render these statements of limited probative value.  

Under these circumstances, the Board concludes that consistent with the information set forth on the Veteran's Certificate of Death, the Veteran and the appellant had been divorced at the time of the Veteran's death.  Accordingly, the appellant may not be recognized as the Veteran's surviving spouse for VA purposes.  

ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits is denied.  



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


